t c summary opinion united_states tax_court maria sofia benitez petitioner v commissioner of internal revenue respondent docket no 6606-00s filed date maria sofia benitez pro_se igor drabkin for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure together with an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by respondent ’ the sole issue for decision is whether petitioner can change her filing_status from head_of_household to married filing a joint_return the resolution of this issue affects petitioner’s entitlement to the earned_income_credit some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in north hills california petitioner does not understand or speak english well therefore she was assisted at trial by an interpreter during petitioner was employed as a sewing machine operator by superba inc a manufacturer of ties approximately years earlier petitioner had married erasmo aviles mr aviles petitioner mr aviles and her three children johana v aviles erasmo j aviles and yvette v hernandez lived in an apartment unit located pincite columbus avenue north respondent conceded that petitioner is entitled to three dependency_exemption deductions for her three children who resided with her in and that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 for hills california mr aviles entered into a written lease agreement dated date for the apartment which provided for a monthly rent of dollar_figure mr aviles did not work during because he was disabled on date he was injured at work and subsequently mr aviles had knee surgery and returned to work in date during this time mr aviles received some form of workman’s compensation petitioner went to an income_tax preparer mr abel soto mr soto who prepared her federal_income_tax return for on her return petitioner filed as a head_of_household reported wages in the amount of dollar_figure claimed dependency_exemption deductions for two children claimed the standard_deduction for head_of_household claimed a dollar_figure childcare credit and claimed a dollar_figure earned_income_credit petitioner told mr soto that she was married and the only person in the household working mr soto advised petitioner not to claim her third child and also instructed petitioner to file her return as head_of_household mr aviles did not file a federal_income_tax return for the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a qualified child or qualified children who satisfy the relationship and residency tests here petitioner meets those w5 tests however sec_32 continues and provides that in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 according to sec_7703 the determination of whether an individual is married shall be made as of the close of his or her taxable_year as of date the end of her taxable_year petitioner and mr aviles were married and living together with their three children sec_6013 allows a husband and wife to file a single joint_return even though one of the spouses has neither gross_income nor deductions sec_6013 provides that in certain circumstances a joint_return may be filed after the filing of a separate_return however sec_6013 provides certain limitations a joint_return cannot be made after the expiration of years from the last date prescribed by law for filing the return for the taxable_year a joint_return cannot be made after there has been mailed to either spouse with respect to the taxable_year a notice_of_deficiency pursuant to sec_6212 and the spouse receiving such notice files a petition to the tax_court within the time prescribed in sec_6213 sec_6013 a and b here both limitations apply petitioner filed her income_tax return for on or before date the 3-year period within which to file a joint_return expired on date there is no evidence that a joint_return was filed before that date further petitioner received a notice_of_deficiency and filed a timely petition with this court unfortunately petitioner may have received tax_advice that was not correct we hold that petitioner is not entitled to file a joint_return for the taxable_year therefore she is not entitled to the earned_income_credit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
